EXAMINER'S AMENDMENT

Election/Restrictions
Claims 1-13 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/20/2020 is withdrawn.  Claim 8, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 6, on the last line replace “hole” with --hole.--
In claim 12, on the last line replace “hole” with --hole.--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or suggest any combination meeting the limitations of the independent claim(s).  
Specifically, the applicant cited prior art to Liu (TW 1642573 B) does not teach at least the claimed when said two interference rods respectively fit the said standing positioning grooves of said guiding holes the hollow body is standing and when said two interference rods respectively fit the said inclined positioning grooves of said guiding holes the hollow body is inclined, with the intermediate groove being between the standing and inclined grooves.   The Liu reference is made to fold or pivot toward a vehicle for a storage position and therefore it would go against the intended use to alter the groove arrangement to meet the claimed limitations.  
Prior art to Kuschmeader et al. (US 10,668,866) is the next closest prior art document found but lacks teaching of at least the said actuating rod passing through said mount and partially extending into said hollow body, said handle being located on said mount and coupled to said actuating rod and operable to move said actuating rod up and down relative to said hollow body, and the prior art documents of record do not suggest a modification to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/PATRICK D HAWN/Primary Examiner, Art Unit 3631